UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KALUP SOMARGE,

                               Plaintiff,
                                                                       21-CV-1102 (CM)
                        -against-
                                                                  ORDER OF DISMISSAL
NEW YORK STATE REVENUE DEPARTMENT,

                               Defendant.

COLLEEN McMAHON, United States District Judge:

       On March 26, 2021, the Court directed Plaintiff, within thirty days, to submit a completed

request to proceed in forma pauperis (“IFP”) application or pay the $402.00 in fees required to

file a civil action in this Court. That order specified that failure to comply would result in

dismissal of the complaint. Plaintiff has not filed an IFP application or paid the fees.

Accordingly, the complaint is dismissed without prejudice. See 28 U.S.C. §§ 1914, 1915.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

       Because Plaintiff did not provide a physical or email address, the Clerk of Court will not

be able to send a copy of this order to him. Should Plaintiff appear in person at the court, the

Clerk of Court is directed to provide him with a copy of this order.

SO ORDERED.

 Dated:    May 19, 2021
           New York, New York

                                                             COLLEEN McMAHON
                                                            United States District Judge
